Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-13-20 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. A subsequent search has discovered Tipton (US 20140267268 A1) which teaches a subdivision of surface voxels that are surrounded by a mesh cage. See rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-5 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (US 6990228 B1) in view of Tipton (US 20140267268 A1).
Regarding claim 1, Wiles teaches a method (col. 1, ll. 7-8) of image processing, comprising the steps of: accepting an array of voxels, the voxels comprising data representing a physical property of a 3-dimensional object (e.g. voxel forms part of a 3D object- col. 3, ll. 65); segmenting the array of voxels into a plurality of regional subarrays of voxels that respectively satisfy predetermined criteria, the subarrays having outer voxels; (e.g. means operable to test whether a voxel forms part of a 3D object…to sub-divide that voxel into subsidiary voxels and to repeat the test for each of the subsidiary voxels. If desired, this sub-division may be continued until each subsidiary voxel projects only into a single pixel in each image- col. 3, ll. 63-67+).
Wiles fails to teach transforming the regional subarrays of voxels into respective triangular meshes, the meshes having triangles that surround the subarrays and intercept the outer voxels of the subarrays rendering only the triangular meshes on a display in a sequence of rotational views.
In the same field of 3D modeling, Tipton teaches transforming the regional subarrays of voxels into respective triangular meshes, the meshes having triangles that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Wiles with the features of a rendering only mesh triangles as taught by Tipton. The motivation would have been it is much easier to produce high quality, aesthetically acceptable, nonhomogeneous objects (para. 24). 
Regarding claim 2, see the rejection of claim 1 above. Wiles as modified by Tipton fails to explicitly teach wherein segmenting the array of voxels is performed by ray marching. However, Examiner takes OFFICIAL NOTICE that ray marching is/are extremely well known in the art (See Kulla et al. (US 20120212496 A1): para. 14). 
Regarding claim 3, see the rejection of claim 1 above. Wiles as modified by Tipton further teach wherein transforming the subarrays is performed by executing a marching cubes algorithm on the subarrays (e.g. Marching cubes is an algorithm that takes a set of samples of an implicit surface (e.g. a signed distance function) sampled at regular intervals on a voxel grid, and extracts a triangulated surface mesh- Wiles: col. 28, ll. 44-50).
Regarding claim 4, see the rejection of claim 1 above. Wiles as modified by Tipton fails to explicitly teach wherein constructing triangular meshes is performed by executing a ball pivoting algorithm. However, Examiner takes OFFICIAL NOTICE that ball pivoting algorithms is/are extremely well known in the art (See Levinson et al. (US 20190278293 A1): para. 109). Therefore, using ball pivoting to construct a mesh would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Regarding claim 5, see the rejection of claim 1 above. Wiles as modified by Tipton fails to explicitly teach wherein transforming the subarrays is performed by executing a Delaunay triangulation algorithm. However, Examiner takes OFFICIAL NOTICE that Delaunay triangulation algorithms is/are extremely well known in the art (See Levinson et al. (US 20190278293 A1): para. 109). Therefore, using ball pivoting to construct a mesh would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention.
Claims 8-12 recite similar limitations as claims 1-5 above, but in apparatus form. Therefore, the same rationale used in regards to claims 1-5 are incorporated herein. Furthermore, Wiles teaches a device to carry out the invention (fig. 2).
Claim(s) 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wiles (US 6990228 B1) in view of Tipton (US 20140267268 A1) as applied to claim 1 above, in view of Rice (US 20050149877 A1).
Regarding claim 6, see the rejection of claim 1 above. As can be seen above, Wiles as modified by Tipton teaches all the limitations of claim 6 except wherein rendering the triangular meshes comprises assigning respective optical characteristics to the subarrays and rendering a composite of the optical characteristics on the display.
In the same field of 3D imaging, Rice teaches wherein rendering the triangular meshes comprises assigning respective optical characteristics to the subarrays and rendering a composite of the optical characteristics on the display (e.g. GUI 100 lets a user display several types of 3-D visualizations in one image. More specifically, FIG. 6B simultaneously shows: 1) a surface mesh 115; 2) a photon density 309 on the surface, represented by a pseudo-color scale; 3) the locations of voxels 304 with non-zero (for example >2%) light intensity inside the volume; 4) the intensity of voxels represented by another pseudo-color scale (generally indicated by the legend for luminescence image display section 107)- para. 112). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems process 3D imaging.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Wiles as modified by Tipton with the features of a pseudo-color scale as taught by Rice. The motivation would have been to allow a user better distinction between image regions. 
Regarding claim 7, see the rejection of claim 6 above. Wiles as modified by Tipton and Rice further teach wherein the optical characteristics are pseudocolors (Rice: para. 112).
Claims 13-14 recite similar limitations as claims 6-7 above, but in apparatus form. Therefore, the same rationale used in regards to claims 6-7 are incorporated herein. Furthermore, Wiles teaches a device to carry out the invention (fig. 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAM
Primary Examiner
Art Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613